Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.
Priority
2.	The application is filed on 07/23/2021 but claims the benefit of foreign application number IN 202041032271 filed on 07/28/2020 and KR 10-2021-0090388 filed on 07/09/2021.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 07/23/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1 and 15, the phrase "to be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
5.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.       Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ellenbeck (US 20210211858 A1) (hereinafter Ellenbeck) in view of Knudson (US 20190044745 A1) (hereinafter Knudson).

               Regarding claim 1, Ellenbeck discloses a method of controlling an electronic device (Fig. 3), the method comprising: 
transmitting a communication signal to a plurality of candidate devices near the electronic device (para 73, transmission, for traffic data related to terminal devices 102 and 104); 
generating a function code including configuration information of the electronic device (para 78, execute program code that defines control and processing logic for physical layer processing operations); 
receiving candidate function codes including configuration information of the plurality of candidate devices from the plurality of candidate devices based on the communication signal (para 27, FIG. 23 shows exemplary pseudo code version of the message sequence, para 196, generate response message authentication code based on a pairwise secret identity); and 
when a feature of the plurality of candidate devices is determined to be similar to a feature of the electronic device based on the candidate function codes, generating at least one of an alert signal or a setting signal based on whether the function code matches the candidate function codes.
Ellenbeck specifically fails to disclose when a feature of the plurality of candidate devices is determined to be similar to a feature of the electronic device based on the candidate function codes, generating at least one of an alert signal or a setting signal based on whether the function code matches the candidate function codes.
In analogous art, Knudson discloses when a feature of the plurality of candidate devices is determined to be similar to a feature of the electronic device based on the candidate function codes, generating at least one of an alert signal or a setting signal based on whether the function code matches the candidate function codes (para 34, configured to communicate notification alerts or notification content to the user, para 52, system configured to communicate notification alerts or notification content to user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of terminal device to transmit and receive radio signals on one or more radio access network disclosed by Ellenbeck to use plurality of candidate electronic devices, based on the context awareness information  as taught by Knudson for determining activity in a region surrounding a first electronic device from the plurality of electronic devices and identify the plurality of candidate electronic devices based on availability on a network. [Knudson, paragraph 009].
Regarding claim 2, Ellenbeck fails to discloses the method of claim 1, further comprising: generating, by each of the electronic device and the plurality of candidate devices, a unique identifier; 
transmitting the unique identifier to the plurality of candidate devices; and receiving the unique identifiers generated by the plurality of candidate devices.
In analogous art, Knudson discloses the method of claim 1, further comprising: generating, by each of the electronic device and the plurality of candidate devices, a unique identifier (para 14, send unique identifying information for electronic devices); 
transmitting the unique identifier to the plurality of candidate devices; and receiving the unique identifiers generated by the plurality of candidate devices (para 37,  unique identifying information for electronic devices characteristics or attributes of the electronic devices, para 57, device-type command may include a unique identifier associated with a third electronic device 112).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of terminal device to transmit and receive radio signals on one or more radio access network disclosed by Ellenbeck to use plurality of candidate electronic devices, based on the context awareness information  as taught by Knudson for collection of one or more responsive electronic devices, from the plurality of candidate electronic devices, based on the user instruction and the context awareness information and communicate instruction to the collection of one or more responsive electronic devices to perform action by collection of responsive electronic devices [Knudson, para 013].
Regarding claim 3, Ellenbeck fails to disclose the method of claim 2, further comprising: confirming whether the unique identifiers of the plurality of candidate devices are different; when the unique identifier generated by any one of the plurality of candidate devices is the same as the unique identifier of another candidate device, regenerating the unique identifiers; and receiving the regenerated unique identifiers from the plurality of candidate devices.
In analogous art, Knudson discloses the method of claim 2, further comprising: confirming whether the unique identifiers of the plurality of candidate devices are different (para 57, device-type command include a unique identifier associated with a electronic device ); when the unique identifier generated by any one of the plurality of candidate devices is the same as the unique identifier of another candidate device, regenerating the unique identifiers (para 14, send unique identifying information for the electronic devices); and 
receiving the regenerated unique identifiers from the plurality of candidate devices (para 37,  unique identifying information for electronic devices characteristics or attributes of the electronic devices, para 07, receives user instruction to perform an action, identifies context awareness information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of terminal device to transmit and receive radio signals on one or more radio access network disclosed by Ellenbeck to use plurality of candidate electronic devices, based on the context awareness information  as taught by Knudson for determining activity in a region surrounding a first electronic device from the plurality of electronic devices and identify the plurality of candidate electronic devices based on availability on a network. [Knudson, paragraph 009].
Regarding claim 4, Ellenbeck disclose the method of claim 1, wherein the transmitting of the communication signal to the plurality of candidate devices (para 82, terminal device 104  establish a radio access connection in the event that the current radio access connection degrades) further includes: 
detecting an event near the electronic device, and transmitting the communication signal to the plurality of candidate devices near the electronic device based on the event (para 296, devices attempting to simultaneously access by triggered by a certain event).
Regarding claim 5, Ellenbeck fails to disclose the method of claim 1, wherein the generating of the function code further includes: determining a plurality of features of the electronic device and attributes corresponding to the plurality of features, generating the function code based on the attribute, and transmitting the function code to the plurality of candidate devices.
In analogous art, Knudson discloses the method of claim 1, wherein the generating of the function code further includes: determining a plurality of features of the electronic device and attributes corresponding to the plurality of features, generating the function code based on the attribute, and transmitting the function code to the plurality of candidate devices (para 57, device-type command include a unique identifier associated with electronic device , para 14, send unique identifying information for the electronic devices, para 37, unique identifying information as well as operating characteristics or attribute of the electronic devices indicate that an electronic device 115 is connected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of terminal device to transmit and receive radio signals on one or more radio access network disclosed by Ellenbeck to use plurality of candidate electronic devices, based on the context awareness information  as taught by Knudson for collection of one or more responsive electronic devices, from the plurality of candidate electronic devices, based on the user instruction and the context awareness information and communicate instruction to the collection of one or more responsive electronic devices to perform action by collection of responsive electronic devices [Knudson, para 013].
Regarding claim 6, Ellenbeck disclose the method of claim 1, further comprising transmitting the function code based on a current contextual parameter of the electronic device to the plurality of candidate devices (para 73, transmission, for traffic data related to terminal devices 102 and 104, para 78, execute program code that defines control and processing logic for physical layer processing operations).
Regarding claim 7, Ellenbeck disclose the method of claim 1, wherein the function code and the candidate function code each include at least one of an ultrasonic Morse code, an American standard for information interchange (ASCII) code, a binary code, or a custom code (para 183, Context string composed of random bit strings, while Label string is constant string (e.g. ASCII string)).
Regarding claim 8, Ellenbeck disclose the method of claim 1, wherein the generating of the at least one of the alert signal or the setting signal based on whether the function code matches the candidate function codes includes at least one of alerting a user of the electronic device based on the alert signal or activating/deactivating at least one function of the electronic device (para 121, detector 1110  identify retransmission patterns 1302, 1308, 1310 have transmission slots that  match target).
Regarding claim 9, Ellenbeck disclose the method of claim 8, wherein the alerting of the user of the electronic device includes alerting the user with a primary alert, a secondary alert, or a combination of the primary alert and the secondary alert (para 379, wireless device 5106  trigger an alert, alarm or other type of triggered alert, para 380, generate an emergency message based on the alert).
Regarding claim 10, Ellenbeck disclose the method of claim 1, wherein the similar feature includes at least one of alert types or device names among the electronic device and the plurality of candidate devices (para 380, generate an emergency message based on the alert, para 386, wireless device 5106 to trigger triggers an alert).
Regarding claim 11, Ellenbeck disclose the method of claim 1, further comprising filtering the electronic device and the plurality of candidate devices based on proximity parameters (para 109, transmitters that are all performing a sequence of retransmissions in proximity to each other, para 305, estimating number of proximity wireless devices).
Regarding claim 12, Ellenbeck disclose the method of claim 11, wherein the filtering further includes performing filtering based on at least one of a position of the plurality of candidate devices, a distance to the electronic device, a speed, or a time (para 316, adaptation period can be based on the expected speed at which the overall number of proximate wireless devices N changes over time).
Regarding claim 13, Ellenbeck disclose the method of claim 1, further comprising filtering an external device near the electronic device or the plurality of candidate devices (para 181, Verifier 2008  iterate through entries until a match is found and verifier 2008 check match, para 418, controller 5312  use emergency message if the initiating device and the relaying device are trusted).
Regarding claim 14, Ellenbeck disclose the method of claim 1, wherein the unique identifier is a specific frequency (para 69, refer to specific radio communication technologies, para 79, terminal device 102 operate to the specific protocols of the supported radio communication technology).
Regarding claim 15, Ellenbeck disclose an electronic device (Fig. 3) comprising: a memory in which one or more instructions are stored (para 80, Terminal device 102 may also include application processor 212 and memory 214); and 
a processor configured to execute the stored instructions, wherein, when executed, the instructions cause the processor to control (para 80, Application processor 212  execute various applications and/or programs of terminal device 102) to: 
transmit a communication signal to a plurality of candidate devices near the electronic device (para 73, transmission, for traffic data related to terminal devices 102 and 104), 
generate a function code including configuration information of the electronic device (para 78, execute program code that defines control and processing logic for physical layer processing operations), 
receive candidate function codes including configuration information of the plurality of candidate devices from the plurality of candidate devices based on the communication signal (para 27, FIG. 23 shows exemplary pseudo code version of the message sequence, para 196, generate response message authentication code based on a pairwise secret identity), and 
when a feature of the plurality of candidate devices is determined to be similar to a feature of the electronic device based on the candidate function codes, generate at least one of an alert signal or a setting signal based on whether the function code matches the candidate function codes.
Ellenbeck specifically fails to disclose when a feature of the plurality of candidate devices is determined to be similar to a feature of the electronic device based on the candidate function codes, generate at least one of an alert signal or a setting signal based on whether the function code matches the candidate function codes.
In analogous art, Knudson discloses when a feature of the plurality of candidate devices is determined to be similar to a feature of the electronic device based on the candidate function codes, generate at least one of an alert signal or a setting signal based on whether the function code matches the candidate function codes (para 34, configured to communicate notification alerts or notification content to the user, para 52, system configured to communicate notification alerts or notification content to user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of terminal device to transmit and receive radio signals on one or more radio access network disclosed by Ellenbeck to use plurality of candidate electronic devices, based on the context awareness information  as taught by Knudson for determining activity in a region surrounding a first electronic device from the plurality of electronic devices and identify the plurality of candidate electronic devices based on availability on a network. [Knudson, paragraph 009].
Regarding claim 16, Ellenbeck fails to disclose the electronic device of claim 15, wherein, when executed, the instructions further cause the processor to control to: generate a unique identifier for each of the electronic device and the plurality of candidate devices, transmit the unique identifier to the plurality of candidate devices, and receive the unique identifiers generated by the plurality of candidate devices.
In analogous art, Knudson discloses t the electronic device of claim 15, wherein, when executed, the instructions further cause the processor to control to: generate a unique identifier for each of the electronic device (para 57, device-type command include a unique identifier associated with a electronic device ) and the plurality of candidate devices, transmit the unique identifier to the plurality of candidate devices, and receive the unique identifiers generated by the plurality of candidate devices (para 37,  unique identifying information for electronic devices characteristics or attributes of the electronic devices, para 57, device-type command may include a unique identifier associated with a third electronic device 112).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of terminal device to transmit and receive radio signals on one or more radio access network disclosed by Ellenbeck to use plurality of candidate electronic devices, based on the context awareness information  as taught by Knudson for collection of one or more responsive electronic devices, from the plurality of candidate electronic devices, based on the user instruction and the context awareness information and communicate instruction to the collection of one or more responsive electronic devices to perform action by collection of responsive electronic devices [Knudson, para 013].
Regarding claim 17, Ellenbeck fails to disclose the electronic device of claim 16, wherein, when executed, the instructions further cause the processor to control to: confirm whether the unique identifiers of the plurality of candidate devices are different, regenerate the unique identifiers when the unique identifier generated by any one of the plurality of candidate devices is the same as the unique identifier of another candidate device, and receive the regenerated unique identifiers from the plurality of candidate devices.
In analogous art, Knudson discloses the electronic device of claim 16, wherein, when executed, the instructions further cause the processor to control to: confirm whether the unique identifiers of the plurality of candidate devices are different (para 57, device-type command include a unique identifier associated with a electronic device ) and regenerate the unique identifiers when the unique identifier generated by any one of the plurality of candidate devices is the same as the unique identifier of another candidate device, and receive the regenerated unique identifiers from the plurality of candidate devices (para 14, send unique identifying information for the electronic devices, para 37,  unique identifying information for electronic devices characteristics or attributes of the electronic devices, para 07, receives user instruction to perform an action, identifies context awareness information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of terminal device to transmit and receive radio signals on one or more radio access network disclosed by Ellenbeck to use plurality of candidate electronic devices, based on the context awareness information  as taught by Knudson for collection of one or more responsive electronic devices, from plurality of candidate electronic devices, based on context awareness information and to communicate the instruction to the collection of one or more responsive electronic devices to perform the action by collection of one or more responsive electronic devices [Knudson, para 010].
Regarding claim 18, Ellenbeck disclose the electronic device of claim 16, wherein, when executed, the instructions further cause the processor to control to: detect an event near the electronic device (para 82, terminal device 104  establish a radio access connection in the event that the current radio access connection degrades), and transmit the communication signal to the plurality of candidate devices near the electronic device based on the event (para 296, devices attempting to simultaneously access by triggered by a certain event).
Regarding claim 19, Ellenbeck disclose the electronic device of claim 15, wherein, when executed, the instructions further cause the processor to control to: determine a plurality of features of the electronic device and attributes corresponding to the plurality of features, generate the function code based on the attribute, and transmit the function code to the plurality of candidate devices (para 73, transmission, for traffic data related to terminal devices 102 and 104, para 78, execute program code that defines control and processing logic for physical layer processing operations).
Regarding claim 20, Ellenbeck disclose the electronic device of claim 15, wherein, when executed, the instructions further cause the processor to control to transmit the function code based on a current contextual parameter of the electronic device to the plurality of candidate devices (para 181, Verifier 2008  iterate through entries until match found and verifier 2008 check match, para 418, controller 5312  use emergency message if the initiating device and relaying device are trusted).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can normally be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689